DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 25 and 44 are objected to because of the following informalities:  
Claim 25 recites “cavity” in line 10 and should recite --a cavity--.
Claim 44 recites “the lancet body (60)” and should recite --the lancet body--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 36 recites “means for preventing rearward movement of the lancet body” in lines 2-3. From a review of the specification, it appears that the corresponding structure for the means for preventing rearward movement of the lancet body, as noted on page 7, lines 9-14 of the originally filed specification, may be “a second abutment surface configured to prevent rearward movement of the lancet body from the lancing position to the primed position…may be located sufficiently rearwardly of the aperture that the sharp tip of the lancet body is contained within the housing after use.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the tip” in line 8 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites “the upper radial wing” in line 13 in which there is insufficient antecedent basis for the limitation in the claim. 
Claim 25 recites “the longitudinal axis” in line 17 in which there is insufficient antecedent basis for this limitation in the claim. 
Claims 26-44 are rejected by virtue of their dependence from claim 25. 
Claim 37 recites “a second abutment surface” in lines 1-2 in which it is not clear if “a second abutment surface” is supposed to be the “means for preventing rearward movement” of claim 36.
Claims 38, 39 ad 44 are rejected by virtue of their dependence from claim 37. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-27, 30-34, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karbown-Iczek et al. (WO 2006/110742)(cited by applicant)(Karbown-Iczek).
In Regards to Claim 25: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek teaches a blood sampling device (see Karbown-Iczek paragraph [00129] “lancet device 10d”) comprising: a housing (see Karbown-Iczek paragraph [00129] “a hosing 12d”) having a forward end with an opening therein (see Karbown-Iczek paragraph [00130] “a housing 30d”); a lancet (see Karbown-Iczek paragraph [00130] “lancet 70d”) comprising a lancet body having a radial projection, the lancet body supporting a lancet needle at a forward end thereof (see Karbown-Iczek paragraph [00132] “carrier body 76d of lancet 70d”) the lancet being moveably mounted within said housing (see Karbown-Iczek Figures 19-23 wherein the movement of the lancet (70d) is shown) an urging member for urging the lancet forwardly (see Karbown-Iczek paragraph [00129] “drive spring 92d”), in use, relative to the housing between a rearward primed position (see Karbown-Iczek Figure 19) in which the lancet needle is within the housing and a forward lancing position (see Karbown-Iczek Figure 23) in which the tip of the lancet needle (see Karbown-Iczek paragraph [00134] “puncturing end 74d”) projects forwardly from the opening at the forward end of the housing (see Karbown-Iczek Figure 23); wherein said housing defines a cavity (see Karbown-Iczek paragraph [00132] “main channel 140”), the cavity including a passageway (see Karbown-Iczek paragraph [00132] “side channel 142”)along which the lancet travels between the rearward primed position (see Karbown-Iczek Figure 19) and the forward lancing position (see Karbown-Iczek Figure 23) and the housing having an abutment member extending into the cavity defining a fixed abutment surface for holdingly engaging a front surface of the upper radial wing of the lancet in the rearward primed position (see Karbown-Iczek paragraph [00136] “a receiving notch 152 for guide tabs 78d to prevent guide tabs 78d from readily releasing from side channels 142 until intended actuation by a user”); and the blood sampling device further comprising a trigger (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132”) moveable from a rest position to a fire position to release the lancet for forward movement, wherein the trigger deflects the lancet body in a direction generally transverse to the longitudinal axis of the housing such that the lancet body may move forwardly past the fixed abutment surface (see Karbown-Iczek paragraph [00138]). 
In Regards to Claim 26: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek , Karbown-Iczek teaches a blood sampling device, wherein the trigger (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132”) deflects the lancet body angularly relative to the longitudinal axis of the housing (see Karbown-Iczek (Figures 19-23).
In Regards to Claim 27: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the blood sampling device further comprises a removable safety cap for at least partially covering the tip of the lancet needle (see Karbown-Iczek paragraph [00137] “a cover”); and wherein the removable safety cap is configured to prevent firing of the blood sampling device prior to removal of the safety cap from the tip of the lancet needle(see Karbown-Iczek paragraph [00137] “As with previous embodiments, a cover”) and paragraph [00100] “protective tab or cover 100a for protectively covering the forward end of the lancet 70a and, in particular, the puncturing end 74a of lancet 72a”; it is clear that although cover 100a is a part of the first embodiment, the statement “as week previous embodiments” in paragraph [00137], shows that the cover features from the first embodiment would be applicable to the fourth embodiment).
In Regards to Claim 30: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the safety cap is forwardly removable such that the safety cap (see Karbown-Iczek paragraph [00137] “a cover”) may be withdrawn from the passageway to ready the blood sampling device (see Karbown-Iczek paragraph [00137] “As with previous embodiments, a cover”) and paragraph [00103] “To use the lancet device 10a, the user grasps opposing sides of housing 12a, such as between a finger and thumb, and removes breakable cover 100a. Cover 100a is removed typically by moving cover 100a in a combined twisting and pulling motion in forward opening 60a defined in forward end wall 58a of shield body 50a to break the frangible connection with carrier body 76a”; it is clear that although cover 100a is a part of the first embodiment, the statement “as week previous embodiments” in paragraph [00137], shows that the cover features from the first embodiment would be applicable to the fourth embodiment).
In Regards to Claim 31: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the safety cap (see Karbown-Iczek paragraph [00137] “a cover”) has a graspable portion external to the housing and a stem substantially within the housing (see Karbown-Iczek paragraph [00137] “As with previous embodiments, a cover”) and paragraph [00100] “The tab or cover 100a is typically a relatively thin and elongated structure that extends from carrier body 76a through the forward opening 60a in shield body 50a for grasping by a user of the lancet device 10a”; it is clear that although cover 100a is a part of the first embodiment, the statement “as week previous embodiments” in paragraph [00137], shows that the cover features from the first embodiment would be applicable to the fourth embodiment).
In Regards to Claim 32: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the trigger (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132”) comprises an externally accessible portion and wherein depression of the externally accessible portion moves the trigger from the rest position to the fire position (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132 that is typically pivotally associated with main body 2Od. The pivotal association with main body 2Od may be in the form of a living hinge or equivalent structure and lever 132 may thus be integrally formed with main body 2Od. A tab member 134 depends from an inner side of actuating lever 132 for engaging lancet 7Od and causing actuation of the same. In particular, lever 132 is pivotally connected to main body 2Od so that the lever 132 may be depressed inward into internal cavity 28d in main body 2Od, such that tab member 134 interacts with lancet 7Od to cause actuation or release of lancet 7O”). 
In Regards to Claim 33: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein movement of the trigger (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132”) from the rest position to the fire position is a generally transverse movement relative to the longitudinal axis of the housing (see Karbown-Iczek Figures 19-23, elements 132 and 134)
In Regards to Claim 34: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the trigger (see Karbown-Iczek paragraph [00131] “Actuator 130 generally comprises an actuating button or lever 132”)  is an integral component of the housing (see Karbown-Iczek paragraph [00131] “main body 2Od of housing 12d further comprises an actuation structure or actuator 130 for causing actuation of lancet 7Od and corresponding release of drive spring 92d. Actuator 130 generally comprises an actuating button or lever 132”).
In Regards to Claim 41: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the housing comprises a deflection surface positioned in the passageway forwardly of the or each passage abutment surface (see Karbown-Iczek paragraph [00131] “tab member 134” and Figures 19-23), the deflection surface being configured to reorientate the lancet, in use, after the lancet forwardly passes the fixed abutment surface (see Karbown-Iczek paragraph [00136] “a receiving notch 152” and Figures 19-23).
In Regards to Claim 43: According to the fourth embodiment of Karbown-Iczek depicted in Figures 19-23, Karbown-Iczek, Karbown-Iczek teaches a blood sampling device, wherein the lancet body comprises a deflection surface (see Karbown-Iczek Figure 21, element 148) configured to cooperate with the deflection surface of the housing (see Karbown-Iczek Figure 21, element 134).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Karbown-Iczek et al. (WO 2006/110742)(cited by applicant)(Karbown-Iczek) further in view of Nicholls et al. (WO 2012/093268 A1)(cited by applicant)(Nicholls).
In Regards to Claim 28: Karbown-Iczek teaches a blood sampling device, but is silent to wherein prior to removal, the safety cap supports the lancet body within the blood sampling device such that it cannot be deflected transversely past the fixed abutment surface.
Nicholls teaches a blood sampling device (see Nicholls: Abstract) wherein prior to removal, the safety cap supports the lancet body within the blood sampling device such that it cannot be deflected transversely past the fixed abutment surface (see Nicholls: page 7, lines 20-23 “The lancet 30 is prevented from moving in the housing 20 because the safety cap 32 interlocks with an end face 38 of the housing 30 and restrains the lancet 30 from movement”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the cap of Nicholls in order to provide an initial condition of a blood sampling device “with the lance held in a pre-firing position, back from an armed position” (see Nicholls: page 7, lines 23-24). 
In Regards to Claim 29: Karbown-Iczek teaches a blood sampling device, wherein the safety cap comprises a portion which extends through the opening at the forward end of the housing and rearwardly along the passageway to the forward end of the lancet body; and wherein said portion prevents transverse movement of the lancet within the housing when the safety cap is attached thereto (see Karbown-Iczek paragraph [00102] “Lancet device 10a is typically initially provided with cover 100a extending distally from carrier body 76a, and through forward opening 60a in the forward end wall 58a of shield body 50a” and paragraph [00103]).
In Regards to Claim 35: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the housing is an integral moulding with two halves hinged together, the trigger being formed on one of the two halves.
Nicholls teaches a blood sampling device (see Nicholls: Abstract) wherein the housing is an integral moulding with two halves hinged together (see Nicholls: Page 7, line 15 “housing 20 is formed from moulded plastics in two hinged halves”), the trigger being formed on one of the two halves (see Nicholls Figure 1, element 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device housing with two halves hinged together with a trigger on one of the halves of Nicholls in order to provide a housing that can move from an “open position to a closed position during assembly” (see Nicholls: page 5, lines 12-13). 
Claims 36-40, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Karbown-Iczek et al. (WO 2006/110742)(cited by applicant)(Karbown-Iczek) further in view of Yang et al. (US 2008/0109025 A1)(cited by applicant)(Yang). 
In Regards to Claim 36: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the blood sampling device further comprises means for preventing rearward movement of the lancet body from the forward lancing position to the rearward primed position. 
Yang teaches a lancet wherein the blood sampling device further comprises means for preventing rearward movement of the lancet body from the forward lancing position to the rearward primed position (see Yang paragraph [0014] “to limit the needle unit 160 backwardly moving from the second position to the first position”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device …from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 37: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the housing comprises a second abutment surface within the passageway configured to prevent rearward movement of the lancet body from the forward lancing position to the rearward primed position.
Yang teaches a lancet wherein the housing comprises a second abutment surface (see Yang paragraph [0014] “blocking surface 184”) within the passageway configured to prevent rearward movement of the lancet body from the forward lancing position to the rearward primed position (see Yang paragraph [0014] “the blocking surface 184 blocks the blocking pin 166 to limit the needle unit 160 backwardly moving from the second position to the first position”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 38: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the second abutment surface is located sufficiently rearwardly of the opening such that the tip of the lancet needle is contained within the housing after use.
Yang teaches a lancet wherein the second abutment surface (see Yang paragraph [0014] “blocking surface 184”) is located sufficiently rearwardly of the opening such that the tip of the lancet needle is contained within the housing after use (see Yang paragraph [0014] “the blocking surface 184 blocks the blocking pin 166 to limit the needle unit 160 backwardly moving from the second position to the first position”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 39: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the lancet body comprises an abutment surface configured to cooperate with the second abutment surface of the housing to prevent rearward movement of the lancet body from the forward lancing position to the rearward primed position.
Yang teaches a lancet wherein the lancet body comprises an abutment surface (see Yang paragraph [0014] “blocking pin 166”) configured to cooperate with the second abutment surface (see Yang paragraph [0014] “blocking surface 184”) of the housing to prevent rearward movement of the lancet body from the forward lancing position to the rearward primed position (see Yang paragraph [0014] “the blocking surface 184 blocks the blocking pin 166 to limit the needle unit 160 backwardly moving from the second position to the first position”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 40: Karbown-Iczek teaches a blood sampling device, but is silent to wherein the abutment member has a front surface which defines the abutment surface and a rear surface, the front surface being configured to engage the lancet body to prevent rearward movement thereof from the forward lancing position to the rearward primed position.
Yang teaches a lancet wherein the abutment member (see Yang paragraph [0014] “blocking pin 166”) has a front surface which defines the abutment surface and a rear surface, the front surface being configured to engage the lancet body to prevent rearward movement thereof from the forward lancing position to the rearward primed position (see Yang paragraph [0014] “the blocking surface 184 blocks the blocking pin 166 to limit the needle unit 160 backwardly moving from the second position to the first position” and Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 42: Karbown-Iczek teaches a blood sampling device, wherein the abutment member has a front surface which defines the abutment surface and a rear surface (see Karbown-Iczek Figure 21, element 152), and the deflection surface is configured to 5Docket: 155658.00037Preliminary Amendment Dated March 13, 2020deflect the lancet body angularly relative to the longitudinal axis of the housing  to a blocked position in which the lancet body cannot move rearwardly back past the front surface of the abutment member (see Karbown-Iczek paragraph [00238] “tab member 134” and Figures 19-23), but is silent to the front surface being configured to engage the lancet body to prevent rearward movement thereof from the forward lancing position to the rearward primed position.
Yang teaches a lancet wherein the front surface being configured to engage the lancet body to prevent rearward movement thereof from the forward lancing position to the rearward primed position (see Yang paragraph [0014] “to limit the needle unit 160 backwardly moving from the second position to the first position”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with means of preventing rearward movement of the lancet body of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
In Regards to Claim 44: Karbown-Iczek teaches a blood sampling device, wherein the lancet body comprises a rear surface (see Karbown-Iczek paragraph [00135] “rim 148 is provided as a contact structure or surface on lancet 70d for engagement by tab member 134”), configured to engage an abutment surface of the housing, but is silent to a second abutment surface. 
Yang teaches a lancet wherein the housing comprises a second abutment surface (see Yang paragraph [0014] “blocking surface 184”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blood sampling device as taught by Karbown-Iczek with the blood sampling device with second abutment surface of Yang in order to “prevent the needle … inside the lancet device … from accidently hurting the user or being restored to the preparation condition” (see Yang paragraph [0014]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791